UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21399 The Aegis Funds (Exact name of registrant as specified in charter) 6862 Elm Street, Suite 830, McLean, VA 22101 (Address of principal executive offices) (Zip code) Scott L. Barbee 6862 Elm Street, Suite 830, McLean, VA 22101 (Name and address of agent for service) (703) 528-7788 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:December 31, 2014 Item 1. Reports to Stockholders. AEGIS High Yield Fund Class A (AHYAX) Class I (AHYFX) AEGIS Value Fund Class A (AVFAX) Class I (AVALX) ANNUAL REPORT December 31, 2014 Shareholders’ Letter February 3, 2015 To the Shareholders of the Aegis Funds: We are pleased to present the Aegis High Yield Fund and the Aegis Value Fund Annual Report for the twelve months ending December 31, 2014. If at any time you would like further information about the Funds, please go to our website at www.aegisfunds.com for a more detailed look at our market commentary and the Funds’ performance record. We will briefly review the objectives and strategy of the Funds. The Aegis High Yield Fund seeks maximum total return with an emphasis on high current income. The Fund attempts to earn consistent total returns that exceed its benchmark index over periods of three to five years, while striving for below average risk compared to its peers. We use in-depth fundamental analysis of issuers to identify bonds and build a portfolio with the potential for capital appreciation due to improved company performance, ratings upgrades, or better industry conditions. We seek situations where Wall Street’s appraisal of a security’s value is more negative than we have determined based upon an independent study of the fundamentals. The bonds purchased for the portfolio are not necessarily the highest-yielding issues in the market. Our goal is to maximize risk-adjusted long-term total return. The Aegis Value Fund seeks to achieve long-term, capital appreciation. Our strategy is to invest in a well-researched portfolio of small-cap equities trading at a fraction of their intrinsic worth. We believe the equity markets are often inefficient, and we employ a contrarian, company-focused approach, selecting each stock individually on its own merit. We purchase shares in companies when we judge share prices to be significantly undervalued relative to our assessment of fundamental value, focusing on stocks trading at low price-to-book or price-to- future cash flow ratios, segments of the market where academic research shows historical returns have significantly outpaced the overall market. We often invest in companies when they are misunderstood, out of favor, or neglected, and generally hold these companies until share prices reach our estimate of intrinsic value. 1 Aegis High Yield Fund Annualized (Unaudited) Three Month One Year Three Year Five Year Ten Year Since I Share Inception Since A Share Inception Class I shares (AHYFX) - at NAV (Inception 1/2/04) -28.12 % -28.78 % -6.04 % -1.25 % % % N/A Class A shares (AHYAX) - at NAV (Inception 8/24/12) -28.16 % -28.94 % N/A N/A N/A N/A -9.36 % Class A shares (AHYAX) - With Load -30.86 % -31.59 % N/A N/A N/A N/A -10.83 % Barclays Capital High Yield Index -1.00 % Aegis Value Fund Annualized (Unaudited) Three Month One Year Three Year Five Year Ten Year Since I Share Inception Since A Share Inception Class I shares (AVALX) - at NAV (Inception 5/15/98) -15.25 % -25.82 % N/A Class A shares (AVFAX) - at NAV (Inception 2/26/14) -15.26 % N/A N/A N/A N/A N/A -26.01 % Class A shares (AVFAX) - With Load -18.42 % N/A N/A N/A N/A N/A -28.79 % Russell 2000 Value Index % S&P 500 Index % Performance data quoted represents past performance. Past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please call 800-528-3780 to obtain performance data current to the most recent month-end. The Aegis High Yield Fund imposes a 2% redemption fee on shares held for less than 180 days. Performance data does not reflect the redemption fee, which would have reduced the total return. Performance data for the AHYAX shares of the Aegis High Yield Fund and AVFAX of the Aegis Value Fund reflects the Class A maximum sales charge of 3.75%. Performance data shown for the Class A-at NAV does not reflect the deduction of the sales load or fee. If reflected, the load or fee would reduce the performance quoted. The Aegis High Yield Fund Class I and Class A have an annualized gross expense ratio of 1.32% and 1.57%, respectively per the Fund’s most recent Prospectus. The Aegis High Yield Fund Class I and Class A’s net annualized expense ratio, after fee waivers, is 1.20%, and 1.45%, respectively. The Aegis Value Fund Class I and Class A have an annualized gross expense ratio of 1.38% and 1.63%, respectively per the Fund’s most recent Prospectus. The Advisor has contractually agreed to waive fees for both Funds through 4/30/2015. 2 Aegis High Yield Fund Class I Class A Net Assets $ 27.3 Million $ 5.7 Million NAV / Share $ $ Net Expense Ratio (inclusive of Management & 12b-1 Fee)* % % Gross Expense Ratio* % % Management Fee % % Distribution Fee (12b-1) None % Redemption Fee (<180 Days) % % 30-Day SEC Yield - Subsidized** % % 30-Day SEC Yield - Unsubsidized** % % Distributions*** $ $ * As reported in the Funds’ Prospectus dated April 30, 2014. ** As of December 31, 2014. *** Income distributions and return of capital. No capital gain distributions. Aegis High Yield Fund Barclays Capital High Yield Index Weighted Average Maturity (years) Adjusted Duration (including cash) The adjusted duration of the Aegis High Yield Fund portfolio (excluding Fund holdings of equity securities) was estimated at 0.4 years, compared to a reported 4.3 years for the Barclays Capital High Yield Index.Duration is a measure of the sensitivity of a portfolio’s value to changes in interest rates.Generally, a shorter duration makes portfolio returns less sensitive to the risk of rising interest rates. For the twelve months ending December 31, 2014, the Aegis High Yield Fund posted a total return of -28.78 percent and -28.94 percent return, at NAV, for the Class I and A shares, respectively, versus a total return of 2.45 percent for its benchmark, the Barclays Capital High Yield Index (“the Index”).Most negatively impacting the Fund’s performance were losses in holdings of Cal Dive International, Exide Technologies and Mriya Agro Holdings.Top positive contributors to performance include bond positions in Tower Group, Inc., Ruby Tuesday and Black Elk Energy Offshore. Aegis Value Fund Class I Class A Net Assets $ 160.5 Million $ 0.3 Million NAV / Share $ $ Gross Expense Ratio* % % Management Fee % % Distribution Fee (12b-1) None % Redemption Fee None None Income & capital gain distributions** $ $ * As reported in the Funds’ Prospectus dated April 30, 2014. ** All Long Term Capital Gain distributions. 3 From inception of the Aegis Value Fund’s Class I shares on May 15, 1998 through December 31, 2014, the Fund has posted a cumulative gain of 352.35%, compared to a cumulative gain of 270.13% in our primary small-cap benchmark, the Russell 2000 Value Index. During the same period, the Russell 2000 Index of small-cap stocks posted a cumulative gain of 217.39%, and the S&P 500 Index of large cap stocks posted a cumulative gain of 152.57%. From inception of the Aegis Value Fund’s Class A shares on February 26, 2014 through December 31, 2014, the Fund has posted a cumulative loss of -26.01% at NAV, compared to a cumulative gain of 4.42% in our primary small-cap benchmark, the Russell 2000 Value Index. During the same period, the Russell 2000 Index of small-cap stocks posted a cumulative gain of 3.16%, and the S&P 500 Index of large cap stocks posted a cumulative gain of 13.50%. For the twelve month period ending December 31, 2014, the Aegis Value Fund Class I Shares lost 25.82%, underperforming the Russell 2000 Value Index, which increased 4.22%.Meaningful declines in energy issues Cal Dive International, McDermott International and Paragon Offshore along with compressor manufacturer Tecumseh Products Co. and tobacco merchant Alliance One International were responsible for a majority of the Fund’s negative performance.Investments in Patterson-UTI Energy, Stone Energy and Mercer International most positively impacted performance.The Russell 2000 Index gained 4.89% while the S&P 500 gained 13.69% over the same period. A more in-depth review of the Funds’ performance, outlook and general market commentary can be found in the Fourth Quarter 2014 Manager’s Letter. For those of you who do not automatically receive our quarterly manager’s letters in the mail from your broker, they are available on our website at www.aegisfunds.com or by calling us at 800-528-3780. However, please be aware that these manager’s letters are not a part of the SEC-mandated Annual Report contained in this booklet. We thank you for your continued interest. Aegis Financial Corporation Scott L. Barbee, CFA Portfolio Manager 4 Must be preceded or accompanied by Prospectus. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Any recommendation made in this report may not be suitable for all investors. This presentation does not constitute a solicitation or offer to purchase or sell any securities. Its use in connection with any offering of Fund shares is authorized only in the case of a concurrent or prior delivery of a prospectus. Mutual fund investing involves risk. Principal loss is possible. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. Investments in small and mid-cap companies involve additional risks such as limited liquidity and greater volatility. Value stocks may fall out of favor with investors and underperform growth stocks during given periods. Investments in Real Estate Investment Trusts (REITs) involve additional risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments. Barclays Capital High Yield Index: An index that measures the market of USD denominated, non-investment grade, fixed-rate, taxable corporate bonds. Russell 2000 Value Index: A market-capitalization weighted equity index maintained by the Russell Investment Group and based on the Russell 2000 Index, which measures how U.S. stocks in the equity value segment perform. Russell 2000 Index: An index of approximately 2,000 of the smallest securities based on a combination of their market cap and current index membership, which measures the performance of the small-cap segment of the U.S. equity universe. S&P 500 Index: An index of 500 stocks chosen for market size, liquidity and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe. One cannot invest directly in an index. Price-to-Book: A ratio used to compare a stock’s market value to its book value. It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. 5 Price-to-Future Cash Flow: A measure of the market’s expectations of a firm’s future financial health. Because this measure deals with cash flow, the effects of depreciation and other non-cash factors are removed. An investment cannot be made directly in an index. Fund holdings, sector allocations, and geographic allocations are subject to change and are not a recommendation to buy or sell any security. Please see the schedule of portfolio investments provided in this report for the complete listing of Fund holdings. Fund Distributor: Quasar Distributors, LLC. Quasar Distributors, LLC is affiliated with U.S. Bancorp Fund Services, LLC. 6 About Your Fund’s Expenses December 31, 2014 (Unaudited) Important Note As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption fees, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees (Class A only) and other Fund expenses. If you purchase Class A shares of the Funds you will pay an initial sales charge of 3.75% when you invest. Class I shares of the Funds charge no sales load. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period, July 1, 2014 – December 31, 2014 for the Aegis High Yield Fund Class I and Class A and the Aegis Value Fund Class I and Class A. Actual expenses The table below provides information about actual account values and actual expenses. Hypothetical example for comparison purposes The below table also provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only, and do not reflect any transactional cost, such as sales charges (loads), or redemption fees (if applicable). Therefore, the hypothetical section of the tables is useful in comparing ongoing cost only, and will not help you determine the relative total cost of owning different funds. In addition, if these transactional costs were included, your cost would have been higher. 7 Actual Hypothetical (5% annual return before expenses) Beginning Account Value 7/1/14 Ending Account Value(1) 12/31/14 Expenses Paid During Period Ending Account Value(1) 12/31/14 Expenses Paid During Period Aegis High Yield Fund – Class A $ Aegis High Yield Fund – Class I $ Aegis Value Fund – Class A $ Aegis Value Fund – Class I $ The actual ending account value is based on the actual total return of the Fund for the period July 1, 2014 to December 31, 2014 after actual expenses and will differ from the hypothetical ending account value which is based on the Fund’s actual expense ratio and a hypothetical annual return of 5% before expenses. Expenses are equal to the Fund’s annualized expense ratio (1.45%) multiplied by the average account value over the period, multiplied by 184/365 (to reflect the period between 7/1/2014 —12/31/2014). Expenses are equal to the Fund’s annualized expense ratio (1.20%) multiplied by the average account value over the period, multiplied by 184/365 (to reflect the period between 7/1/2014 —12/31/2014). Expenses are equal to the Fund’s annualized expense ratio (1.75%) multiplied by the average account value over the period, multiplied by 184/365 (to reflect the period between 7/1/2014 —12/31/2014). Expenses are equal to the Fund’s annualized expense ratio (1.50%) multiplied by the average account value over the period, multiplied by 184/365 (to reflect the period between 7/1/2014 —12/31/2014). Please see performance data disclosure on page 1 You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. 8 Key Statistics (Unaudited) Result of a $10,000 Investment Aegis High Yield Fund – Class A (assumes investment made on August 24, 2012) Result of a $10,000 Investment Aegis High Yield Fund – Class I (assumes investment made on December 31, 2004) 9 Result of a $10,000 Investment in Aegis Value Fund – Class A (assumes investment made on February 26, 2014) Result of a $10,000 Investment in Aegis Value Fund – Class I (assumes investment made on December 31, 2004) 10 Average Annual Total Returns (Unaudited) As of December 31, 2014 Aegis High Yield Fund Class A (No Sales Charge) Class A (With Sales Charge)* Barclays Capital High Yield Index Three months -28.03 % -30.74 % -1.00 % Six months -32.45 % -35.00 % -2.85 % Nine months -31.19 % -33.78 % -0.51 % Trailing 1 Year -28.94 % -31.59 % % Average annual since inception (August 24, 2012) -9.36 % -10.83 % % Class I Barclays Capital High Yield Index Trailing 1 Year -28.78 % % Trailing 3 Year -6.04 % % Trailing 5 Year -1.25 % % Trailing 10 Year % % Aegis Value Fund Class A (No Sales Charge) Class A (With Sales Charge)* Russell 2000 Value Index Three months -15.26 % -18.42 % % Six months -28.01 % -30.70 % % Nine months -24.88 % -27.71 % % Cumulative since inception (February 26, 2014) -26.01 % -28.79 % % Class I Russell 2000 Value Index Trailing 1 Year -25.82 % % Trailing 3 Year % % Trailing 5 Year % % Trailing 10 Year % % * With sales charge returns reflect the deduction of the current maximum initial sales charge of 3.75% for Class A. Returns without sales charges do not reflect the current maximum sales charges. Returns on both Classes of the Aegis High Yield Fund, Aegis Value Fund, the Barclays Capital High Yield Index and the Russell 2000 Value Index assume reinvestment of all dividends and distributions. Fund returns are after all expenses. Past performance is not predictive of future results. The returns shown do not reflect the deduction of taxes a shareholder would pay on the redemption of Fund shares or Fund distributions. As of April 30, 2014, the effective date of the most recent prospectus, the gross expense ratio for the Aegis High Yield Fund Class A was 1.57% and for Class I was 1.32%, the gross expense ratio for the Aegis Value Fund Class A was 1.63% and for Class I was 1.38%. 11 Portfolio Characteristics December 31, 2014 (Unaudited) Aegis High Yield Fund Industry Breakdown % of the Fund’s Net Assets Common Stock % Mining % Oil Companies – Exploration & Production % Corporate Bond. % Diversified Financial Services % Engineering & Construction % Oil Companies – Exploration & Production % Paper Products % Other Assets & Liabilities % Net Assets % Credit Quality% of Corporate Bonds B % Below CCC or Unrated % % Maturity (Or Most Likely Call)% of Corporate Bonds 1 —5 years % 5 —10 years % % 12 Portfolio Characteristics
